DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4 are pending.
Claims 1-4 are rejected.
Claims 1-3 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application, U.S. Provisional App. No. 62/484,520 filed 12 April 2017 and U.S. Provisional App. No. 62/531,382, filed 12 July 2017, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Accordingly, the effective filing date of the claimed invention is 12 April 2017.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 29 May 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the list of cited references was considered in full by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Drawings
The drawings received 12 April 2018 are objected to for the following reasons:
The drawings fail to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
#180a and #180b in FIG. 1D; and
#706a and 706b in FIG. 7.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at pg. 42 in the first reference under “4. References”. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The disclosure is objected to because of the following informalities: 
Para. [0005] recites “Identification of anomalies in the fractional component in a blood sample when the fractional component is confounded when the fractional component is a very small fraction of the total cfDNA in the sample (e.g. often between about 0.5% and about 20%)”, which is a typographical error and should recite “Identification of anomalies in the fractional component in a blood sample is confounded when the fractional component is a very small fraction of the total cfDNA in the sample (e.g. often between about 0.5% and about 20%)”.
Appropriate correction is required.

Claim Objections
Claims 1-3 are objected to because of the following informalities:  
Claim 1 recites “obtaining second data that indicates alignment with the target sequence of reads of DNA fragments...” in lines 5-6. To increase clarity that the reads of DNA fragments are aligned with the target sequence, the claim should be amended to recite “obtaining second data that indicates alignment of sequence reads of DNA fragments in a sample comprising multiple fractional components with the target sequence”.
Claim 2 recites “obtaining partition data that indicates, for a first partition, a window comprising a number of bases less than a number of loci in a bin and position relative to a current locus”, which is a grammatical error and should recite “… and a position relative to a current locus”.
Claim 2 recites “…wherein window size is based on…” in line 5, which is a grammatical error and should recite “…wherein the window size is based on…”.
Claim 2 recites “…based on the raw counts Hj of each locus j belonging to the stratum k and a total number of loci in the target sequence belonging to the stratum k and the weighting factor ci”, which is a grammatical error and should include a comma after each element in the list, and only an “and” after the penultimate member of the list to recite ““…based on the raw counts Hj of each locus j belonging to the stratum k, a total number of loci in the target sequence belonging to the stratum k, and the weighting factor ci”
Claim 3 recites “…causes the one or more processors to one or more steps of the method of claim 1”, which is a typographical error and should recite “…causes the one or more processors to perform one or more steps…”.
Appropriate correction is required.

Claim Interpretation
Claim 2 recites “a window comprising a number of bases less than a number of loci in a bin” in lines 2-3. Applicant’s specification at para. [0037] discloses the term bin refers to one or more regions of interest. Therefore, the limitation is interpreted to mean a window comprising a number of bases less than a number of loci in one or more regions of interest (e.g. a bin). 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, and claims dependent therefrom, are indefinite for recitation of “determining a corrected count by multiplying the raw count for each fragment i with a weighting factor ci...” in lines 12-14. Previously, claim 1 recites “…determining a raw count of reads that start at each locus in the target sequence for each fragment i…”.  Accordingly, claim 1 requires determining a raw count of reads for each locus and each fragment. It’s unclear if the claim intends to require determining a single corrected count by multiplying the raw count for each fragment with a weighting factor, across all of the loci, a corrected count per fragment by multiplying the raw count for the respective fragment with a weighting factor across all of the loci, a corrected count per locus and across all of the fragments, a corrected count per locus and per fragment. As such, the metes and bounds of the claims are unclear. For purpose of examination, the limitation is interpreted to mean a corrected read count is determined per locus.
Claim 1, and claims dependent therefrom, are indefinite for recitation of “…using the corrected count for determining the condition of interest in the particular fractional component” in lines 15-16. As discussed above, it’s unclear if the claims intend to determine a single corrected read count or multiple corrected read counts (e.g. a corrected read count per fragment, per locus, or per fragment and locus), and the claim has been interpreted to mean a corrected read count is determined per locus or per locus and per fragment. Therefore, it’s further unclear which corrected read count, “the corrected read count” for determining the condition of interest refers to. As such, the metes and bounds of the claims are unclear. For purpose of examination, the limitation is interpreted to mean “using one or more of the corrected read counts for determining…”.  Clarification is requested.
Claim 2 is indefinite for recitation of “…a window comprising a number of bases less than a number of loci in a bin…” in lines 2-3 and “…attributing to each locus j in the target sequence a stratum k(j)…based on the properties in the window relative to the locus j” in lines 8-9. Independent claim 1, from which claim 2 depends, recites “… a target sequence of nucleic acid bases at a plurality of loci” in lines 2-3. First, it’s unclear if the window that comprises a number of bases less than a number of loci in a bin is intended to refer to a window within the target sequence, such that the bin refers to one or more regions of interest within the target sequence recited in claim 1, given the claim then involves assigning each locus of the target sequence to a stratum that is part of the window, or if the window and bin can refer to sequences outside of the target sequence, given the claim only recites “a bin”. If Applicant intends for the bin, and therefore the window, to be a subset of the target sequence recited in claim 1, it’s further unclear if claim 2 intends to require attributing a stratum to every locus j in the target sequence, as currently recited, or if claim 2 intends to require attributing a stratum to every locus j within the window, given the target sequence includes loci outside of the window. As such, the metes and bounds of the claim are unclear. For purpose of examination, the limitations are interpreted to mean “a window comprising a number of bases less than a number of loci in a bin of the target sequence” and “attributing to each locus j in the target sequence within the window…”. 
Claim 2 is indefinite for recitation of “…determining an expected count of each stratum, E(k)…based on…the weighting factor ci”. Independent claim 1, from which claim 2 depends, recites “…determining a corrected count by multiplying the raw count for each fragment i with a weighting factor ci …”.  Accordingly, claim 1 recites that there is a weighting factor (ci) for each fragment i. Therefore, it’s unclear which weighting factor of the weighting factors for each of the fragments, “the weighting factor ci” used to determine the expected count of each stratum is intended to refer to. As such, the metes and bounds of the claims are unclear. 
Claim 2 is indefinite for recitation of “wherein determining the corrected count further comprises:…determining an expected count of each stratum, E(k), in the first partition based on the raw counts Hj of each locus j belonging to the stratum k… and the weighting factor ci; and determining a copy number of a first bin based on a sum over all loci in the first bin of E(k(j)) for the first partition and the weighting factor ci”. Independent claim 1, from which claim 2 depends, recites “determining a corrected count by multiplying the raw count for each fragment i with a weighting factor ci …”. It’s unclear if the expected count, E(k(j)) is intended to be the same measurement as the corrected count, given both are based on the raw counts and the weighting factor ci. Furthermore, independent claim 1, from which claim 2 depends, recites “determining a raw count of reads that start at each locus… for each fragment i of size si”, which involves determining raw counts for each locus for each fragment. Given claim 2 recites “the raw counts Hj of each locus”, it’s unclear if the raw counts are intended to be per locus, or per locus and per fragment. As such, the metes and bounds of the claims are unclear. Clarification is requested. For purpose of examination, the raw counts are interpreted to be for each locus or for each locus and each fragment, and the expected count, E(k), is interpreted to be a different count than the corrected count of claim 1.
Claim 2 is indefinite for recitation of “…determining a copy number of a first bin based on a sum over all loci in the first bin of E(k(j)) for the first partition and the weighting factor ci”. Claim 2 previously recites “obtaining partition data that indicates, for a first partition, a window comprising a number of bases less than a number of loci in a bin…, and a plurality of strata based on a corresponding plurality of different properties in the window” and “determining an expected count of each stratum, E(k) in the first partition based on the raw counts of Hj of each locus j belonging to the stratum k”. Therefore claim 2 involves obtaining partition data for a first partition that includes a window that smaller than a bin with a plurality of strata associated with the window, and then determining an expected count of each stratum, E(k), in the first partition. First, it’s unclear if claim 2 intends to determine an expected count of each stratum, E(k), as recited in the step of determining an expected count, or if claim 2 intends to determine an expected count of each locus of each stratum E(k(j)), as recited in the determining copy number step. Furthermore, it’s unclear which loci would be included in the first bin for determining the copy number. For example, the claim recites determining a copy number based on a sum over all loci in the first bin of E(k(j)) for the first partition, wherein the first partition includes data pertaining to both a window and a bin, and the window is smaller than the bin. As such, it’s unclear if “a first bin” is intended to refer to a bin within the window, if the first bin is intended to be the same as the bin that the window is larger than, or if the first bin can be any region in the target sequence. Clarification is requested. Last, as discussed above for the step of determining an expected count of each stratum, it’s unclear which weighting factor of the weighting factors for each of the fragments, “the weighting factor ci” used to determine the copy number of the first bin is intended to refer to. Therefore, the metes and bounds of the claim are unclear. Because the first partition indicates the window with the plurality of strata, the limitation is interpreted to mean a copy number is determined for a first bin within the window based on a sum of E(k(j)) for the first partition, over all loci in the first bin. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-4 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 recites “A non-transitory computer-readable medium carrying one or more sequences of instructions, wherein execution of the one or more sequences of instructions by one or more processors causes the one or more processors to [perform] one or more steps of the method of claim 1”. Therefore, claim 3 depends from independent claim 1; however, independent claim 1 requires performing each of the steps of claim 1 (e.g. obtaining first data…, obtaining second data…, etc.). The broadest reasonable interpretation of claim 3 only requires that the non-transitory computer-readable medium carries instructions, that when executed by the one or more processors, causes the one or more processors to only perform the step of obtaining first data (e.g. one of the steps of the method of claim 1). As such, claim 3 fails to include all of the limitations of independent claim 1 (e.g. obtaining second data…, obtaining a probability density function…, etc.), from which it depends. 
Claim 4 recites “An apparatus comprising: at least one processor; and at least one memory including one or more sequences of instructions, the at least one memory and the one or more sequences of instructions configured to, with the at least one processor, cause the apparatus to perform one or more steps of the method of claim 1”. As discussed above regarding claim 3, the broadest reasonable interpretation of claim 4 only requires that the instructions cause the apparatus to perform the step of obtaining first data (e.g. one of the steps of the method of claim 1). As such, claim 4 fails to include all of the limitations of independent claim 1 (e.g. obtaining second data…, obtaining a probability density function…, etc.), from which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claim 1 being representative) is directed a method for determining a condition of interest. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claim 1 recites the following steps which fall under the mathematical concepts, mental processes, and/or certain methods of organizing human activity groupings of abstract ideas:
obtaining first data that indicates a target sequence of nucleic acid bases at a plurality of loci, wherein the target sequence comprises a plurality of bins of loci for which a relative abundance is indicative of a condition of interest;
obtaining second data that indicates alignment with the target sequence of reads of DNA fragments in a sample comprising multiple fractional components;
obtaining a probability density function of fragment sizes for a particular fractional component of the sample;
obtaining a fraction f of the sample associated with the particular fractional component;
determining a raw count of reads that start at each locus in the target sequence for each fragment i of size si;
determining a corrected count by multiplying the raw count for each fragment i with a weighting factor ci that depends on the fraction f and a value of the probability density function for the fragment size si; and
using the corrected count for determining the condition of interest in the particular fractional component.
The identified claim limitations falls into one of the groups of abstract ideas of mathematical concepts, mental processes, and/or certain methods of organizing human activity for the following reasons. In this case, the steps of obtaining first data of a target sequence of nucleic acid bases and obtaining second data of reads of DNA fragments aligned to the target sequence involves reading (i.e. obtaining) a reference sequence (e.g. the target sequence) and information about the position of nucleic acid reads relative to the reference, which amounts to a mere analysis of data. Similarly, obtaining a probability density function of fragment sizes and obtaining a fraction of the sample involves gather information regarding fragment sizes and the fraction of a component in the sample, which amounts to a mere analysis of data. Determining a raw count of reads at eat locus for each fragment involves counting a number of reads that originated from a particular fragment and that are aligned to each locus, which can be practically performed in the mind. Determining a correct count by multiplying the raw count with a weighting factor also can be practically performed in the mind aided with pen and paper. Last, using the correct count to determine a condition of interest in the particular fractional component involves determining if there is an association between an observed count (e.g. copy number) and a particular condition, which amounts to a mere analysis of data. Therefore, these limitations recite a mental process.
Furthermore, the step of determining a corrected count by multiplying the raw count with a weighting factor recites a mathematical concept. That is, multiplying the raw count with a weighting factor requires performing mathematical calculations. See MPEP 2106.04(a)(2) I. C. 
Dependent claim 2 further recites an abstract idea. Dependent claim 2 further recites the mental process of obtaining partition data (e.g. reading information), assigning each locus j to a stratum k(j) of the plurality of strata based on properties in the window relative to the locus j, determining an expected count of each stratum, E(k) based on the raw counts Hj of each locus j in the stratum k and a total number of loci in the target sequences, and the weighting factor (e.g. analyzing the raw counts and total number of loci to make a prediction), and determining a copy number of a first bin based on a sum of all loci in the first bin. Claim 2 further recites a mathematical concept of determining a copy number of a first bin based on a sum of all loci, given the limitation requires performing addition. Therefore, claims 1-4 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
The additional element of claim 1 includes:
a processor.
The additional element of claim 2 includes:
presenting on a display, output data that indicates condition of the particular fractional component based at least in part on the copy number of the first bin (i.e. displaying data).
The additional element of claim 3 includes:
a non-transitory computer-readable medium carrying one or more sequences of instructions.
The additional elements of claim 4 include:
at least one processor; and
at least one memory
A processor, memory, non-transitory computer-readable medium, and displaying data are generic computer components and/or functions. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. 
Therefore, the additionally recited elements merely invoke computers as a tool to perform an existing process, and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 1-4 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. 
The additional element of claim 1 includes:
a processor.
The additional element of claim 2 includes:
presenting on a display, output data that indicates condition of the particular fractional component based at least in part on the copy number of the first bin (i.e. displaying data).
The additional element of claim 3 includes:
a non-transitory computer-readable medium carrying one or more sequences of instructions.
The additional elements of claim 4 include:
at least one processor; and
at least one memory.
A processor, memory, non-transitory computer-readable medium, and displaying data are conventional computer components and/or functions. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Therefore, the additional elements, when considered alone and in combination, are not sufficient to amount to significantly more than the recited judicial exception
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Arbabi et al. (Cell-Free DNA fragment-size distribution analysis for non-invasive prenatal CNV prediction, 2016, Bioinformatics, 32(11), pg. 1662-1669).
Regarding claims 3-4, Arbabi et al. shows a method for detecting aneuploidy in a fetal genome through the analysis of cell-free DNA fragment-size distributions (Abstract), which comprises performing one or more steps of the method of claim, including:
Arbabi et al. shows obtaining a reference sequence that includes a plurality of loci (Fig. 1a), wherein the reference comprises a plurality of bins of loci (Fig. 1 c), and the relative abundance of the bins correspond to aneuploidies (i.e. a condition of interest) (Abstract; pg. 5, para. 5 to pg. 6, para. 1).
Arbabi et al. shows obtaining alignment of sequencing data from a test sample to the reference genome (pg. 4, para. 4; pg. 11, para. 3)., wherein the test sample includes fractional components for a mother and fetus (Figure 1; Table 1, e.g. fetal fraction).
Arbabi et al. shows obtaining a probability density function of fragment sizes for pure fetal fragments from a sample containing both maternal and fetal DNA (i.e. a particular fractional component of the sample)  (Fig. 2).
Arbabi et al. shows obtaining a fetal fraction, r (i.e. a fraction f of the sample association with the particular fractional component) (Table 1; pg. 7, para. 3).

Arbabi et al. does not show the following limitations:
Regarding claim 3, Arbabi et al. does not show a non-transitory computer-readable storage medium for performing the above steps. 
Regarding claim 4, Arbabi et al. does not show at least one processor and at least one memory with instructions for performing the above steps. 
However, Arbabi et al. shows the method is implemented in source code (pg. 1, Abstract: Availability and Implementation), which necessarily requires a suitably programmed computer comprising a processor, memory storing instructions, and a non-transitory computer-readable storage medium storing instructions for performing the method. 
Furthermore, the courts have found that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2114.04 III. Therefore, the invention is prima facie obvious.

Conclusion
No claims are allowed.
Claims 1-2 are free of the art. 
Independent claim 1 recites “determining a raw count of reads that start at each locus in the target sequence for each fragment i of size si; determining a corrected count by multiplying the raw count for each fragment i with a weighting factor ci that depends on the fraction f and a value of the probability density function for the fragment size si”. 
Arbabi et al. (Cell-Free DNA fragment-size distribution analysis for non-invasive prenatal CNV prediction, 2016, Bioinformatics, 32(11), pg. 1662-1669) discloses a method for detection of aneuploidies in a fetal genome through the analysis of cell-free DNA in maternal plasma (i.e. a particular fractional component of a sample with multiple fractional components (Abstract), by analyzing the distributions of fragment sizes from the fetus, the mother, and all plasma fragments (Fig. 1-2), and using the distributions to infer aneuploidy in the fetal genome by analyzing whether the maximum probability of observing the sizes of the test fragments mapped to the target region is achieved directly using a control distribution (e.g. normal prediction) or with increased/decreased ratio of the fetal distribution (e.g. duplication/deletion predictions) (pg. 9, section 2.5 Fetal copy count prediction; pg. 4, step 5). However, Arbabi et al. does not show determining a weighting factor that depends on the fetal fraction and a value of the probability density function and multiplying the weighting factor to raw counts of reads for each fragment for determining a corrected count. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631